This is an appeal in a workmen's compensation case. Oncertiorari the Supreme Court found facts from which it determined that "the workman suffered an injury by reason of an accident arising out of and in the course of his employment." There was evidence to support such findings of fact. It is the settled procedural rule in this court that findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of divergent inferences, are conclusive on appeal.Alexander v. Cunningham Roofing Co., Inc., 125 N.J.L. 277.
The judgment is affirmed, with costs.
For affirmance — THE CHANCELLOR, DONGES, HEHER, COLIE, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, McLEAN, JJ. 11.
For reversal — None. *Page 461